Exhibit 10.31

EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 31,
2006, between DHB Industries, Inc., a Delaware corporation (the “Company”), and
David H. Brooks, an individual residing at 20 Red Ground Road, Old Westbury, New
York 11568 (the “Investor”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Investor,
and the Investor desires to purchase from the Company certain securities of the
Company, as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

ARTICLE 1.

DEFINITIONS

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with such specified Person, as such terms are used in
and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or State of Oregon are authorized or required by law or other governmental
action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.

“Closing Date” means the date hereof, or such other date as the parties may
agree.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified or changed into.

“Company Deliverables” has the meaning set forth in Section 2.2(a).



--------------------------------------------------------------------------------

“Compliance Date” means the date on which the Company first comes into
compliance with its periodic filing requirements under the Commission’s rules
and regulations, including the Exchange Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Investment Amount” means $14,825,000.

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

“Lien” means any lien, charge, encumbrance, security interest, pledge, mortgage,
right of first refusal or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, or (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company.

“MOU” has the meaning set forth in Section 4.3.

“New York Courts” means the United States District Court for the Eastern
District of New York, before the Honorable Joanna Seybert, if available, or if
not available, before another judge in either the Eastern or Southern District
of New York; provided, however, that if the Eastern and Southern District of New
York both lack subject matter jurisdiction over a claim or dispute, then with
respect to such claim or dispute, the term “New York Courts” shall mean the
Supreme Court of the State of New York in the County of New York.

“Per Share Purchase Price” equals $4.93.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investor, in the
form of Exhibit A hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investor of the Shares.

“Rejection Date” has the meaning set forth in Section 4.3.

 

2



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to the Investor
pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the Pink Sheets, LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

ARTICLE 2.

PURCHASE AND SALE

2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company, the Shares representing the Investor’s
Investment Amount. The Closing shall take place on the Closing Date at the
offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, NY 10104 or at
such other location as the parties may agree.

2.2. Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to the Investor the following (the “Company Deliverables”):

(i) evidence of instructions to American Stock Transfer & Trust Company,
transfer agent to the Company (the “Transfer Agent”) authorizing the Transfer
Agent to issue a certificate evidencing a number of Shares equal to the
Investor’s Investment Amount divided by the Per Share Purchase Price, registered
in the name of the Investor; and

 

3



--------------------------------------------------------------------------------

(ii) the Registration Rights Agreement, duly executed by the Company.

(b) At the Closing, the Investor shall deliver or cause to be delivered to the
Company the following (the “Investor Deliverables”):

(i) the Investment Amount, in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing by the Company for
such purpose; and

(ii) the Registration Rights Agreement, duly executed by the Investor.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Investor:

(a) Organization and Qualification. The Company is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
its business and is in good standing as a foreign corporation or other entity
(as applicable) in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
such jurisdictions where the failure to be so qualified or in good standing, as
the case may be, would not have a Material Adverse Effect.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

(c) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable and free and clear of all
Liens. The Company has reserved from its duly authorized capital stock the
shares of Common Stock issuable pursuant to this Agreement in order to issue the
Shares.

 

4



--------------------------------------------------------------------------------

(d) Certain Registration Matters. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investor under the Transaction Documents.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court, regulatory body, administrative agency, governmental authority or other
authority to which the Company is subject (including federal and state
securities laws and regulations).

3.2. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:

(a) Authority. The Investor has the requisite legal capacity to enter into and
to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out his obligations thereunder. Each of this Agreement and
the Registration Rights Agreement has been (or upon delivery will have been)
duly executed by the Investor, and when delivered by the Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Investor, enforceable against him in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation by the Investor of the
transactions contemplated thereby do not and will not (i) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, debt or other instrument or other understanding to
which the Investor is a party or by which any property or asset of the Investor
is bound or affected, or (ii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Investor is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Investor is bound or affected.

(c) Investment Intent. The Investor is acquiring the Shares as principal for his
own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to the Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by the Investor to
hold the Shares for any period of time. The Investor does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Shares. Nothing contained in this Section 3.2(c) shall in any way affect the
Investor’s rights under the Registration Rights Agreement.

 

5



--------------------------------------------------------------------------------

(d) Investor Status. At the time the Investor was offered the Shares, he was,
and at the date hereof he is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. The Investor is not a registered broker-dealer under
Section 15 of the Exchange Act.

(e) General Solicitation. The Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(f) Access to Information. The Investor acknowledges that he has reviewed the
disclosure materials provided by the Company and has been afforded (i) the
opportunity to ask such questions as he has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable him to evaluate his investment; and (iii) the opportunity
to obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

(g) Certain Trading Activities. Except for warrant exercises referenced in that
certain Warrant Exercise Agreement, dated as of the date hereof, between the
Investor and the company, the Investor has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with the
Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since March 15, 2006. The Investor covenants that neither he nor any
Person acting on his behalf or pursuant to any understanding with him will
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. The Company agrees to file a Form 8-K with the
Commission regarding this Agreement as and when required.

(h) Independent Investment Decision. The Investor has independently evaluated
the merits of his decision to purchase Shares pursuant to the Transaction
Documents, and the Investor confirms that he has not relied on the advice of the
Company’s business advisors and/or legal counsel in making such decision.

(i) Investment Amount. The Investment Amount shall be delivered to the Company,
free and clear of all Liens.

ARTICLE 4.

OTHER AGREEMENTS OF THE PARTIES

4.1. (a) Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.

 

6



--------------------------------------------------------------------------------

(b) Certificates evidencing the Shares will contain the following legend, until
such time as they are not required under Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

(c) Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 4.1(b)): (i) following a sale, transfer or other
disposition of such Shares pursuant to an effective registration statement
(including a Registration Statement), or (ii) following a sale or transfer of
such Shares pursuant to Rule 144 (assuming the transferee is not an Affiliate of
the Company), (iii) while such Shares are eligible for sale or transfer under
Rule 144(k), or (iv) if the transferor provides to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that no legend is
required for purposes of the Securities Act.

4.2. Furnishing of Information. After the Compliance Date, as long as the
Investor owns the Shares, the Company covenants to use all commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. After the Compliance
Date, as long as the Investor owns Shares, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Investor and make publicly available in accordance with Rule 144(c)(2) such
information as is required under Rule 144(c)(2) for the Investor to sell the
Shares under Rule 144.

4.3. Sale Back Option. This Agreement is being entered into pursuant to the
terms of that certain Memorandum of Understanding dated July 12, 2006 for claims
set forth in In re: DHB Industries, Inc. Class Action Litigation, Case No.
CV-05-4296 (E.D.N.Y.) and In re DHB Industries, Inc. Derivative Litigation, Case
No. CV-05-4345 (E.D.N.Y.) (the “MOU”). In the event of the issuance of a final,
nonappealable order by the New York Courts denying approval

 

7



--------------------------------------------------------------------------------

of the MOU (such date, the “Rejection Date”) then for a period of ninety
(90) days after the Rejection Date, the Investor shall have the option to put
some or all of the Shares back to the Company at the Per Share Purchase Price on
the same terms and conditions set forth in this Agreement. The Company’s
obligations under this Section 4.3 shall be contingent upon the return of
settlement funds deposited with the escrow agent pursuant to the terms of
Section 8 of the MOU. In the event that the Investor invokes his option prior to
the return of the settlement funds to the Company, the Company shall cause such
amount as is owed to the Investor to be paid to the Investor directly from
escrow as soon as the funds are permitted to be released from escrow.

4.4. Use of Proceeds. The Company shall use the Investment Amount to fund a
portion of the settlement set forth in the MOU. Such funds shall be placed in an
escrow account pursuant to the terms of the MOU until released in accordance
with the terms of the MOU.

4.5. Short Sales. Investor covenants and agrees not to engage in any Short Sales
of the Shares for a period of one (1) year after the Closing Date.

4.6. Material Non-Public Information. Investor hereby acknowledges that he is
aware that the United States securities laws prohibit any person who has
material non-public information with respect to a public company from purchasing
or selling securities of such company, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. Investor further
hereby acknowledges that he is in possession of material non-public information
for purposes of the United States securities laws, including, without
limitation, as a result of his service as an officer and director of the
Company.

ARTICLE 5.

MISCELLANEOUS

5.1. Fees and Expenses. The Parties acknowledge that this transaction is being
entered into in connection with the settlement of class and derivative actions
in which the Investor is a party. Accordingly, the reasonable legal fees and
expenses incurred by the Investor incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents are subject to
advancement pursuant to the Company’s bylaws, certificate of incorporation, and
governing corporate law and possible repayment pursuant to the undertaking
required by those provisions. The Company shall pay all stamp and other taxes
and duties levied in connection with the sale of the Shares.

5.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

5.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via

 

8



--------------------------------------------------------------------------------

facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company:

   DHB Industries, Inc.    2102 SW 2nd Street    Pompano Beach, FL 33069   
Facsimile:    954-630-9225    Attention:    Chief Executive Officer

With a copy to:

   Bryan Cave LLP    1290 Avenue of the Americas    New York, NY 10104   
Facsimile:    212-541-4630    Attention:    Kenneth Henderson

If to the Investor:

   David H. Brooks    20 Red Ground Road    Old Westbury, NY 11568    Facsimile:
   516-626-9177

With a copy to:

   Milbank, Tweed, Hadley & McCloy LLP    1 Chase Manhattan Plaza    New York,
New York 10005    Facsimile:    212-530-5219    Attention:    George S. Canellos

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

5.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.5. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

9



--------------------------------------------------------------------------------

This Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

5.6. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. No party
to this Agreement may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.

5.7. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.8. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any New York Court, or that such Proceeding has been commenced
in an improper or inconvenient forum. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

5.9. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.

5.10. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

10



--------------------------------------------------------------------------------

5.11. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.12. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

5.13. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

[Signature Page to Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

DHB INDUSTRIES, INC. By:  

 

Name:   Title:    

 

  DAVID H. BROOKS

[Signature Page to Securities Purchase Agreement]